        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 ADAM AILION, on behalf of himself            :
 and others similarly situated,               : CIVIL ACTION FILE NO.
                                              :
       Plaintiff,                             :
                                              :
 v.                                           : COMPLAINT – CLASS ACTION
                                              :
 BROADLEAF MARKETING & SEO,                   :
 LLC                                          : JURY TRIAL DEMANDED
                                              :
       Defendant.                             :
                                          /

      Plaintiff Adam Ailion (hereinafter referred to as “Plaintiff”), individually

and on behalf of all others similarly situated, alleges on personal knowledge,

investigation of his counsel, and on information and belief, as follows:


                             NATURE OF ACTION

      1.     As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints

about robocalls—3.7 million complaints in 2019 alone. The States likewise field a

constant barrage of complaints. For nearly 30 years, the people’s representatives in

Congress have been fighting back. As relevant here, the Telephone Consumer
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 2 of 14




Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct.

2335, 2343 (2020).

      2.     This case involves a campaign by Broadleaf Marketing & SEO, LLC

(“Broadleaf Marketing”) to market its services through the use of pre-recorded

telemarketing calls in plain violation of the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”).

      3.     The recipients of Broadleaf Marketing’s illegal calls, which include

Plaintiff and the proposed Class, are entitled to damages under the TCPA and

because the technology used by Broadleaf Marketing makes calls en masse, the

appropriate vehicle for their recovery is a class action lawsuit.

                                      PARTIES

      4.     Plaintiff Adam Ailion is, and at all times mentioned herein was, an

individual citizen of Georgia in this District.

      5.     Defendant Broadleaf Marketing & SEO, LLC is a Florida limited

liability company with a registered agent of Kerry Marshall, 2815 NE 33 rd Ave.,

Suite 101 in Fort Lauderdale, FL 33308.




                                           2
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 3 of 14




                          JURISDICTION AND VENUE

      6.     This Court also has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227 et seq.

      7.     This Court has specific personal jurisdiction over Broadleaf

Marketing because the company made telemarketing calls into this District.

      8.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the

telephone calls at issue were placed into this District.

                             TCPA BACKGROUND

The TCPA Prohibits Automated Telemarketing Calls

      9.     The TCPA makes it unlawful to make any call (other than a call made

for emergency purposes or made with the prior express consent of the called party)

using an automatic telephone dialing system or an artificial or prerecorded voice to

any telephone number assigned to a cellular telephone service or that is charged

per the call. See 47 U.S.C. § 227(b)(1)(A)(iii).

      10.    The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47

U.S.C. § 227(b)(3).

      11.    According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations


                                           3
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 4 of 14




implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      12.    The FCC also recognized that “wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.” In re

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

      13.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls must
      be signed and be sufficient to show that the consumer: (1) received
      “clear and conspicuous disclosure” of the consequences of providing
      the requested consent, i.e., that the consumer will receive future calls
      that deliver prerecorded messages by or on behalf of a specific seller;
      and (2) having received this information, agrees unambiguously to
      receive such calls at a telephone number the consumer designates.[] In
      addition, the written agreement must be obtained “without requiring,
      directly or indirectly, that the agreement be executed as a condition of
      purchasing any good or service.[]”
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).




                                           4
          Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 5 of 14




                              FACTUAL ALLEGATIONS

         14.   Defendant Broadleaf Marketing is a “person” as the term is defined by

47 U.S.C. § 153(39).

         15.   Plaintiff Ailion’s telephone number, 678-760-XXXX, is registered to

a cellular telephone service and has been for years prior to his receipt of the calls at

issue.

         16.   The Plaintiff Ailion received at least four telemarketing calls from the

Defendant.

         17.   The Defendant called 678-760-XXXX on November 9, 2020.

         18.   The calls solicited the Plaintiff to purchase Broadleaf Marketing’s

internet optimization services.

         19.   The call began with an identical pre-recorded message, which

provided in pertinent part:

         Hello! And please don't hang up. We've tried to contact you numerous times
         about your Google business listing. Our records show your Google business
         listing may be suspended or not verified through Google. This can cause
         customers searching for your services to not be able to find your business
         online. Press 1 to speak with a listing pro expert.

         20.   During the November 9, 2020 call, the Plaintiff engaged the

telemarketer to verify that it was Broadleaf Marketing’s services being promoted.




                                            5
         Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 6 of 14




        21.   The Plaintiff also was able to confirm Broadleaf’s involvement

because he received a live call following up on the call from Caller ID (877) 277-

5664.

        22.   This caller ID has received numerous complaints about harassing

telephone calls, for instance, “The solicitor was rude and started yelling, so I hung

up. She then called back and said she would give our business horrible

reviews....and we are a church!” See 877-277-5664, 800Notes,

https://800notes.com/Phone.aspx/1-877-277-5664 (Last Visited March 31, 2021).

        23.   Broadleaf Marketing has been sued for allegations that they violated

the TCPA multiple times. See Becker v. Broadleaf Marketing & SEO, LLC, 18-cv-

61695 (S.D. Fl.); Strange v. Green and Red Company, et. al., 18-cv-81382 (S.D.

Fl.).

        24.   Broadleaf Marketing has also received numbers of complaints through

the Better Business Bureau:

        Robo Called 3 - 4 times a day. First they tell me my Google listing is bad.
        Then they tell me they need my log in credentials to fix the listing. Third, for
        a fee they will write positive reviews about my business "pushing down" the
        negative ones. (There are none.) Fourth they informed me that they can offer
        SEO marketing from them. I have repeatedly informed them I am NOT
        interested. They got nasty, and now all of a sudden after 15 years in business
        I am getting negative reviews on my business. POSTED BY THE SAME
        TWO GUYS WHO WRITE NEGATIVE REVIEWS ON SEVERAL
        COMPANIES HOWEVER THEY WRITE GLORIFYING REVIEWS ON


                                            6
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 7 of 14




      THEIR OWN BUSINESS BROADLEAF MARKETING. These guys are
      scam artists.

      Would be an absolute ZERO stars if I could! I also succumbed to the robo
      calls before I investigated them.

      Signed up with Broadleaf after many annoying Robo Calls.

See https://www.bbb.org/us/fl/boca-raton/profile/seo-services/broadleaf-marketing-

seo-llc-0633-90369122/customer-reviews (Last Visited March 31, 2021).

      25.    Plaintiff did not provide his prior express written consent to receive

the telemarketing calls at issue.

      26.    The calls were not necessitated by an emergency.

      27.    Plaintiff and all members of the Class, defined below, have been

harmed by the acts of Defendant because their privacy has been violated, they were

annoyed and harassed, and, in some instances, they were charged for incoming

calls. Plaintiff and the Class Members were also harmed by use of their telephone

power and network bandwidth and the intrusion on their telephone that occupied it

from receiving legitimate communications.


                        CLASS ACTION ALLEGATIONS

      28.    Plaintiff brings this action on behalf of herself and the following Class

(the “Class”) pursuant to Federal Rule of Civil Procedure 23.



                                          7
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 8 of 14




      29.    Plaintiff proposes the following Class definition, subject to

amendment as appropriate:

      Robocall Class: All persons within the United States: (1) to whose cellular
      telephone number or other number for which they are charged for the call (2)
      Defendant (or an agent acting on behalf of Defendant) placed a
      telemarketing call (3) within the four years prior to the filing of the
      Complaint (4) using an identical or substantially similar pre-recorded
      message used to place telephone calls to Plaintiff.


      30.    Plaintiff Ailion is a member of and will fairly and adequately

represent and protect the interests of this class as he has no interests that conflict

with any of the class members.

      31.    Excluded from the Class are counsel, the Defendant, and any entities

in which the Defendant has a controlling interest, the Defendant’s agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      32.    Plaintiff and all members of the Class have been harmed by the acts of

the Defendant, including, but not limited to, the invasion of their privacy, annoyance,

waste of time, the use of their telephone power and network bandwidth, and the

intrusion on their telephone that occupied it from receiving legitimate

communications.




                                            8
          Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 9 of 14




         33.   This Class Action Complaint seeks injunctive relief and money

damages.

         34.   The Class as defined above are identifiable through the Defendant’s

dialer records, other phone records, and phone number databases.

         35.   Plaintiff does not know the exact number of members in the Class, but

Plaintiff reasonably believes Class members number, at minimum, in the hundreds

in each class.

         36.   The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim.

         37.   Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical

suits.

         38.   There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact, referred to above, involving the

class claims predominate over questions which may affect individual Class

members.

         39.   There are numerous questions of law and fact common to Plaintiff and

to the proposed Class, including but not limited to the following:

               (a) Whether the Defendant used pre-recorded message to send
                   telemarketing calls;

                                            9
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 10 of 14




             (b) whether Defendant made calls to Plaintiff and members of the
                 Class without first obtaining prior express written consent to make
                 the calls;

             (c) whether Defendant’s conduct constitutes a violation of the TCPA;
                 and

             (d) whether members of the Class are entitled to treble damages based
                 on the willfulness of Defendant’s conduct.

      40.    Further, Plaintiff will fairly and adequately represent and protect the

interests of the Class. Plaintiff has no interests which are antagonistic to any

member of the Class.

      41.    Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions, and especially TCPA class

actions. Plaintiff and his counsel are committed to vigorously prosecuting this

action on behalf of the other members of the Class, and have the financial

resources to do so.

      42.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendant and/or its agents.



                                          10
         Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 11 of 14




      43.    The likelihood that individual members of the Class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      44.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership described

above.

                          FIRST CAUSE OF ACTION

              Violation of the Telephone Consumer Protection Act
                47 U.S.C. 227(b) on behalf of the Robocall Class

      45.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

      46.    The foregoing acts and omissions of Defendant and/or their affiliates,

agents, and/or other persons or entities acting on Defendant’s behalf constitute

numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making calls,

except for emergency purposes, to the cellular telephone numbers of Plaintiff and

members of the Class delivering pre-recorded messages.

      47.    As a result of Defendant’s and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf’s violations of the TCPA, 47

U.S.C. § 227, Plaintiff and members of the Class presumptively are entitled to an

award of $500 in damages for each and every call made to their residential or

                                          11
        Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 12 of 14




cellular telephone numbers using an artificial or prerecorded voice in violation of

the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

      48.    If the Defendant’s conduct is found to be knowing or willful, the

Plaintiff and members of the Class are entitled to an award of up to treble damages.

      49.    Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from violating the TCPA, 47

U.S.C. § 227, by making calls, except for emergency purposes, to any cellular

telephone numbers using an artificial or prerecorded voice in the future.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

the following relief:

      A.     Injunctive relief prohibiting Defendant from calling telephone

numbers advertising their goods or services, except for emergency purposes, using

a pre-record message in the future;

      B.     That the Court enter a judgment awarding Plaintiff and all class

members statutory damages of $500 for each violation of the TCPA and $1,500 for

each knowing or willful violation; and


                                          12
          Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 13 of 14




         C.    An order certifying this action to be a proper class action pursuant to

Federal Rule of Civil Procedure 23, establishing an appropriate Class the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class;

         D.    Such other relief as the Court deems just and proper.

                                    JURY DEMAND

         Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: April 1, 2021
                                    PLAINTIFF, individually and
                                    on behalf of others similarly situated,

                                    By:

                                    /s/ Steven H. Koval
                                    Steven H. Koval
                                    Georgia Bar No. 428905
                                    3575 Piedmont Road
                                    Building 15, Suite 120
                                    Atlanta, GA 30305
                                    Telephone: (404) 513-6651
                                    Facsimile: (404) 549-4654
                                    shkoval@aol.com

                                    Anthony I. Paronich (pro hac vice to be filed)
                                    Paronich Law, P.C.
                                    350 Lincoln Street, Suite 2400
                                    Hingham, MA 02043
                                    [o] (617) 485-0018

                                              13
       Case 1:21-cv-01324-MLB Document 1 Filed 04/01/21 Page 14 of 14




                               [f] (508) 318-8100
                               anthony@paronichlaw.com




       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                                   /s/ Steven H. Koval




                                        14
